Plaintiff in error, Zara Green, was convicted on a charge that he did unlawfully transport and convey one quart of corn whisky from a point in Custer county, the exact place being unknown, to another point designated, and was by the court sentenced to be confined for 30 days in the county jail and to pay a fine of $50. An appeal from the judgment was taken by filing in this court on April 16, 1921, a petition in error with case-made. On May 31, 1922, his counsel of record filed a motion to dismiss the appeal, which motion on the same day was sustained, and the appeal herein dismissed. *Page 174